      Case 3:19-cv-00219-CWR-LRA Document 16 Filed 08/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 BETTY MANGUM                                                                       PLAINTIFF

 V.                                                      CAUSE NO. 3:19-CV-219-CWR-LRA

 MAGNOLIA HILL, LLC                                                               DEFENDANT
 d/b/a Riverwalk Casino Hotel, LLC

                                             ORDER

       Before this Court is Plaintiff Betty Mangum’s Motion to Remand. Docket No. 9. The

Complaint requested an unspecified amount of damages. Mangum submitted a post-removal

affidavit stating the she was neither seeking nor would she accept a recovery in excess of

$75,000. See Docket No. 15-1. “Post-removal affidavits are permitted so long as they clarify a

complaint that previously left the jurisdictional question ambiguous.” Drinkard v. Murphy Oil

USA, Inc., No. 3:14-CV-303-CWR-LRA, 2014 WL 10475642, at *1 (S.D. Miss. Oct. 21, 2014)

(citations omitted). Defendant agrees that this matter should proceed in State court.

       Accordingly, the Court grants Mangum’s Motion to Remand. The Clerk shall remand this

matter to the Circuit Court of Warren County, Mississippi.

       SO ORDERED, this the 22nd day of August, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
